Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed on 2/23/2022.
Claims 1-18 are canceled and claims 19-34 new.
Claims 19-34 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with James Rowland (32,674) on 3/7/2022 to  obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:



Claim 19. (Currently amended) Method for managing and controlling production resources in one or more work cells, wherein the production resources are organized into work cells, each of which comprises at least one processing machine of a plastics-processing industry and at least one peripheral device, wherein the at least one peripheral device includes [[peripheral devices ]] temperature control units, robots or extraction robots, respectively, metering devices for granules, granule dryers, granule conveyors, camera systems for quality control, automatic flow controllers that are interconnected via a network, wherein the production resources are connected to a work cell controller, said method comprising:
automatically detecting the production resources by the work cell controller;
loading and/or activating corresponding software applications and/or setting options or functions relating to the detected production resources, respectively;
transmitting said software applications and/or setting options or functions to the detected production resources or to already existing production resources for a necessary operation of the work cell of the detected production resources; and
initiating a communication or data exchange by the work cell controller on one hand, respectively, with the network and with the production resources of the work cell and, on another hand, establishing direct communication of the production resources of the work cells with each other, wherein it is possible for a software update to be carried out in the work cell controller during the operation of the work cell.

Claim 23. (Currently amended) Method according to claim 19, wherein:
the data from the production resources of the work cell are collected by the work cell controller, which data, depending on addressing / device list / assignment and/or security standard, are passed from the work cell controller to the outside to the network, without an existing MES (Manufacturing Execution System) and/or ERP (Enterprise Resource Planning) system, or superordinate software having to directly access the production resource.



-end of currently amended claims-

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
EP 15424566 , teaches a work cell controller in a plastic processing environment performing communication and data exchange.
US 9529583 B2, to Bradley, discloses performing work cell software update.

The cited prior art taken alone or in combination fail to teach at least “the peripheral devices are temperature control units, robots or extraction robots, respectively, metering devices for granules, granule dryers, granule conveyors, camera systems for quality control, automatic flow controllers that are interconnected via a network, wherein the production resources are connected to a work cell controller, said method comprising: automatically detecting the production resources by the work cell controller; loading and/or activating corresponding software applications and/or setting options or functions relating to the detected production resources, respectively; transmitting said software applications and/or setting options or functions to the detected production resources or to already existing production resources for a necessary operation of the work cell of the detected production resources; and initiating a communication or data exchange by the work cell controller on one hand, respectively, with the network and with the production resources of the work cell and, on another hand, establishing direct communication of the production resources of the work cells with each other, wherein it is possible for a software update to be carried out in the work cell controller during the operation of the work cell.”, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199